Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 08/09/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the further damping element is designed integrally with the engagement component” in claim 7, “the damping element is designed integrally with the gear component” in claim 8, “the damping elements are each designed integrally with the parking lock gear and the parking lock pawl, respectively” in claim 12, and “the damping members are integrally formed with the parking lock gear and the parking pawl, respectively” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8, which depends from claim 5, include features that are contrary to the features of claim 5. More specifically, claim 5 requires that the further damping element is operatively "between the gear component and the engagement component" implying that the further damping element is a distinct element from both the gear component and the engagement component. However, claim 7 requires that the further damping element is integrally designed with the engagement component. According to the definition in the specification, "an integral design of the damping element with the gear component and/or the engagement component should be understood in this context to mean the partial, and also complete, realization of the gear component and/or the engagement component from amorphous metal.”
In other words, according to claim 7, the further damping element IS the same component as the engagement component and is all made from amorphous metal; not a distinct element as claimed in claim 5.
Claims 8, 12, and 15 has similar issues as they recited the damping elements are integrally formed. 
For purposes of examination, the Examiner is interpreting the term "integrally" to mean that the damping and further damping element is "a part of" the respective components, e.g., the gear component or engagement component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oppitz et al. (US 20030075391 A1) in view of HE et al. (CN 101760706 A); hereinafter, Oppitz et al. is Oppitz and HE et al. is HE.

Regarding claim 1, Oppitz discloses (in fig. 1-3) a gear assembly (22) for a motor vehicle comprising: 
at least one shaft (12 and 14);
 at least one gear component (22);
 wherein the gear component (22) is arranged on the shaft (12 and 14); 
at least one engagement component (46) which is engaged with the gear component (22) or can be brought into engagement with the gear component (22, abstract);
 and at least one damping element (52, 54, and 56),
 wherein the at least one damping element (52, 54, and 56) is arranged in an operative manner between the gear component (22) and the shaft (14) 
and wherein the at least one damping element (52, 54, and 56) extends continuously circumferentially around an inner diameter of the gear component (fig. 3, shows 52 extends continuously which can be place around an inner diameter of the gear component 22 like in fig. 1)
Oppitz does not disclose the damping element is produced at least in part from amorphous metal. 
HE teaches the damping element can be produced at least in part from amorphous metal for the purpose of vibration and noise reduction (abstract). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replace the damping element of Oppitz with the amorphous alloy material of HE for the purpose of vibration and noise reduction (abstract).
Regarding claim 2, Oppitz in view of HE discloses (Oppitz fig. 1-3) the gear assembly (22) according to Claim 1, wherein the damping element (52, 54, and 56) is designed as a separate component relative to the gear component (22) and connected to the gear component (22) either reversibly or irreversibly (para. [0029] shows the damping element 52 are inserted into the chambers 48, which allows 52 to be a separate component, so it is reversible).
Regarding claim 3, Oppitz in view of HE discloses (Oppitz fig. 1-2) the gear assembly according to Claim 1, wherein the gear component (22) is fixedly arranged on the shaft (12 and 14), and the engagement component (46) is pivotably arranged on a fixed axle (44) and can be brought into a locking position with the gear component (22, Oppitz para. [0028]).
Regarding claim 4, Oppitz in view of HE discloses (fig. 1-3) the gear assembly (22) according to Claim 3, wherein the damping element (52, 54, and 56) is designed as a separate component relative to the gear component (24) and connected to the gear component (24) either reversibly or irreversibly (para. [0029] shows the damping element 52 are inserted into the chambers 48, which allows 52 to be a separate component, so it is reversible).
Regarding claim 9, Oppitz discloses (fig. 1-3) a parking lock mechanism for a motor vehicle, 
the parking lock mechanism comprising: 
at least one gear output shaft (12 and 14);
 at least one parking lock gear (22) fixedly arranged on the gear output shaft (12 and 14); 
at least one parking lock pawl (46) moveable from a disengaged position to an engaged position with the parking lock gear (22); 
and at least one damping element (52, 54, and 56) arranged in an operative manner between the parking lock gear (22) and the gear output shaft (12 and 14), 
and wherein the damping element (52, 54, and 56) defines a closed circumferential loop around an outer diameter of the gear output shaft (12 and 14) and an inner diameter of the parking lock gear (22, fig. 3, shows the damping element extends continuously which would be place around an inner diameter of the gear component 22 like in fig. 1)
wherein the damping element (52, 54, and 56) is disposed continuously to extend both radially and circumferentially between the gear output shaft (12 and 14) and the parking lock gear (22) in a common plane perpendicular (a1 shows the common plane intersecting the damping element, gear output shaft, and the parking lock gear in annotated fig. 1) to a central rotational axis (ca) of the gear output shaft (12 and 14, see annotated fig. 1).
Oppitz does not disclose the damping element is produced at least in part from amorphous metal. 
HE teaches the damping element can be produced at least in part from amorphous metal for the purpose of vibration and noise reduction (abstract). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replace the damping element of Oppitz with the amorphous alloy material of HE for the purpose of vibration and noise reduction (abstract).

    PNG
    media_image1.png
    767
    634
    media_image1.png
    Greyscale

Claims 5-6, 10-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oppitz in view of HE and in further view of Charles (US 3306583 A).
Regarding claim 5, Oppitz in view of HE discloses (fig. 1) the gear assembly according to Claim 1, wherein the at least one damping element (52, 54, and 56) and the engagement component (46).
However, Oppitz in view of HE does not discloses the gear assembly wherein the at least one damping element includes a further damping element arranged in an operative manner between the gear component and the engagement component.
Charles teaches (in fig. 1) the gear assembly wherein the engagement component (60) includes a damping element (61) arranged in an operative manner between the gear component (48) and the engagement component (60) for the purpose of reducing wear (Col.3, lines 5-10, “Each of the pawls comprises a steel body 60 and an insert 61 of rubber or other resilient material, the insert 61 being located in a recess in the free end of the pawl on the side of the pawl adjacent the ratchet wheel.”) for the purpose of sound absorption and noise reduction.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have included the further damping element of Charles between the gear component of Oppitz in view of HE for the purpose of sound absorption and noise reduction.
However, Oppitz in view of He and in further view of Charles does not disclose that the further damping element’s material, rubber, is an amorphous metal.
Additionally, HE teaches that the further damping element can be made from amorphous metal for the purpose of minimizing forces acting between the components to reduce wear and have properties of sound absorption and noise reduction (HE para. [0004]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the further damping element of Oppitz in view of HE and in further view of Charles to be made out of amorphous metal as both of the materials have similar damping characteristics of sound absorption and noise reduction (HE para. [0004]).
Regarding claim 6, Oppitz in view of HE and in further view of Charles discloses (Charles fig. 1) the gear assembly according to Claim 5, wherein the further damping element is designed as a separate component (Charles 61) relative to the engagement component (Charles 60) and connected to the engagement component (Charles 60) reversibly (Charles fig. 1 and Col.3, lines 5-10, 61 can be considered a separate and reversible component as 61 is an insert).
Regarding claim 10, Oppitz in view of HE discloses (Oppitz fig. 1-2) the parking lock mechanism according to Claim 9, wherein there is the parking lock gear (Oppitz 22) and the parking lock pawl (Oppitz 46).
However, Oppitz in view of HE does not disclose the parking mechanism wherein there is a further damping element arranged in an operative manner between the parking lock gear and the parking lock pawl.
Charles teaches (in fig. 1) the gear assembly wherein the parking pawl (60) includes a further damping element (61) arranged in an operative manner between the parking lock gear (48) and the parking pawl (60) for the purpose of reducing wear (Col.3, lines 5-10, “Each of the pawls comprises a steel body 60 and an insert 61 of rubber or other resilient material, the insert 61 being located in a recess in the free end of the pawl on the side of the pawl adjacent the ratchet wheel.”) for the purpose of sound absorption and noise reduction.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have included the further damping element of Charles between the parking lock gear and parking lock pawl of Oppitz in view of HE for the purpose of sound absorption and noise reduction.
Regarding claim 11, Oppitz in view of HE and in further view of Charles discloses (Oppitz fig. 1-3 and Charles fig. 1) the parking lock mechanism (according to Claim 10, wherein the damping elements (Oppitz 52, 54, and 56 and Charles 61, respectively) are each designed as separate components relative to the parking lock gear (Oppitz 22) and the parking lock pawl (Oppitz 46), wherein the damping elements (Oppitz 52, 54, and 56 and Charles 61, respectively) are respectively connected to the parking lock gear (Oppitz 22) and the parking lock pawl (Oppitz 46).
Regarding claim 13, Oppitz in view of HE and in further view of Charles discloses (Oppitz fig. 1) the parking lock mechanism according to Claim 10, wherein the parking lock pawl (Oppitz 46) is mounted on an axle (Oppitz 44) and moved into a locking position with the parking lock gear (Oppitz 22) during activation of the parking lock mechanism (Oppitz abstract).
Regarding claim 14, Oppitz in view of HE and in further view of Charles discloses (Oppitz fig. 1-2) the parking lock mechanism according to Claim 13, wherein when the parking lock pawl (Oppitz 46) is in the locking position with the parking lock gear (Oppitz 22), the gear output shaft (Oppitz 12 and 14) is locked and cannot turn (Oppitz para. [0010]).
Regarding claim 16, Oppitz discloses (Oppitz fig. 1-3) a gear assembly for a motor vehicle comprising:
 at least one shaft (12 and 14):
at least one gear component (22), 
wherein the gear component (22) is fixedly arranged on the shaft (12 and 14);
 at least one engagement component (46) moveable into a locking position with the gear component (22);
 and a first damping element (52, 54, and 56) arranged in an operative manner between the gear component (22) and the shaft (12 and 14),
wherein the first damping element (52, 54, and 56) is ring-shaped and extends circumferentially along an interface between the gear component (22) and the shaft (12 and 14, fig. 3, shows the damping element extends continuously which would be place around an inner diameter of the gear component 22 like in fig. 1).
Oppitz does not disclose a second damping element arranged in an operative manner between the engagement component and the gear component.
Charles teaches (in fig. 1) the gear assembly wherein the engagement component (60) includes a second damping element (61) arranged in an operative manner between the gear component (48) and the engagement component (60) for the purpose of reducing wear (Col.3, lines 5-10, “Each of the pawls comprises a steel body 60 and an insert 61 of rubber or other resilient material, the insert 61 being located in a recess in the free end of the pawl on the side of the pawl adjacent the ratchet wheel.”) for the purpose of sound absorption and noise reduction.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have included the damping element of Charles between the parking lock gear and parking lock pawl of Oppitz for the purpose of sound absorption and noise reduction.
Oppitz in view of Charles does not disclose wherein the first and second damping elements (Oppitz 52, 54, and 56 and Charles 61, respectively) are produced at least in part from amorphous metal.
He teaches wherein the first and second damping elements are produced at least in part from amorphous metal for the purpose of vibration and noise reduction (abstract). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replace the first and second damping elements of Oppitz in view of Charles with the amorphous alloy material of HE for the purpose of vibration and noise reduction (abstract).
Regarding claim 17, Oppitz in view of Charles and in further view of HE discloses (Oppitz fig. 1-2) the gear assembly according to Claim 16, wherein the shaft is a gear output shaft (Oppitz 12 and 14), the gear component is a parking lock gear (Oppitz 22), and the engagement component is a parking lock pawl (Oppitz 46).
Regarding claim 18, Oppitz in view of Charles in further view of HE discloses (Oppitz fig. 1-2 and Charles fig. 1) the gear assembly according to Claim 17, wherein the second damping element (Charles 61) is connected to the parking lock pawl (Charles 60; Oppitz 46) and configured to contact an outer profile (Oppitz 40) of the parking lock gear (Oppitz 22) in the locking position (Oppitz abstract and para. [0028]).
Regarding claim 19, Oppitz in view of Charles and in further view of HE discloses (Oppitz fig. 1-2) the gear assembly according to Claim 18, wherein the first damping element (Oppitz 52, 54, and 56) is connected to an inner profile (Oppitz 24) of the parking lock gear (Oppitz 22) and configured to contact an outer profile (Oppitz 20) of the output shaft (Oppitz 12 and 14).
Regarding claim 20, Oppitz in view of Charles and in further view of HE discloses (Oppitz fig. 1-3) the gear assembly according to Claim 16, wherein the shaft (Oppitz 12 and 14), the gear component (Oppitz 22), and the first damping component (Oppitz 52, 54, and 56) are rotatably fixed for conjoint rotation (Oppitz abstract, shows they rotate together).
Claims 7, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oppitz in view of HE and in further view of Charles and in further view of Muller et al. (US 20110250466 A1); hereinafter, Muller et al. is Muller.
Regarding claim 7, Oppitz in view of HE and in further view of Charles discloses (Charles fig. 1) the gear assembly according to Claim 5, wherein the further damping element (Charles 61) is designed with the engagement component (Charles 60) (Charles fig. 1). 
Oppitz in view of HE and in further view of Charles does not disclose the further damping element is designed integrally with the engagement component.
Muller teaches the further damping element (functional surface 7) being integrally with the engagement component through injection molding (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case the damping element of the engagement component, via injection molding) for the purpose of saving costs through less components and less shipping. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the further damping element of the engagement component of Oppitz in view of HE and in further view of Charles to be integrally formed with the engagement component via injection molding like the functional surfaces of Muller for the purpose of saving costs though less components and less shipping. 

Regarding claim 8, Oppitz in view of HE and in further view of Charles discloses (Oppitz fig. 1-3) the gear assembly wherein the gear component (Oppitz 22) has a damping element (Oppitz 52, 54, and 56).
Oppitz in view of HE and in further view of Charles does not disclose the damping element being integrally with the gear component.
Muller teaches the damping element (functional surface 7) being integrally with the gear component through injection molding (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case the damping element of the gear component, via injection molding) for the purpose of saving costs through less components and less shipping. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the damping element of the gear component of Oppitz in view of HE and in further view of Charles to be integrally formed with the gear component via injection molding like the functional surfaces of Muller for the purpose of saving costs though less components and less shipping. 
Regarding claim 12, Oppitz in view of He and in further view of Charles discloses (Oppitz fig. 2 and Charles fig. 1) the parking lock mechanism according to Claim 10, wherein the damping element (Charles 61) is designed with the parking lock pawl (Charles 60; Oppitz 46). 
Oppitz in view of He and in further view of Charles does not disclose the damping elements are designed integrally with the parking lock gear and parking lock pawl, respectively.
Muller teaches the damping element (functional surface 7) is designed integrally with the parking lock gear (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case the damping elements of the parking lock gear and the parking lock pawl, via injection molding) for the purpose of saving costs through less components and less shipping.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the damping elements of the parking lock gear and parking lock pawl of Oppitz in view of HE and in further view of Charles to be integrally formed with the parking lock gear and parking lock pawl via injection molding like the functional surface of Muller for the purpose of saving costs though less components and less shipping. 
Regarding claim 15, Oppitz in view of HE and in further view of Charles discloses (Oppitz fig. 1-3 and Charles fig. 1) the parking lock mechanism according to Claim 10, wherein the damping members (Oppitz 52, 54, and 56 and Charles 61) are a part of the parking lock gear (Oppitz 22) and a part of the parking lock pawl (Oppitz 46; Charles 60) and are made of amorphous metal (He abstract).
Oppitz in view of HE and in further view of Charles does not disclose the damping members are integrally formed with the parking lock gear and the parking pawl, respectively, via injection molding.
Muller teaches the damping members (function surface 7) are integrally formed with the parking lock gear and the parking pawl, respectively, via injection molding (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case damping members of the parking lock gear and the parking pawl, via injection molding) for the purpose of saving costs though less components and less shipping. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the damping members of Oppitz in view of HE and in further view of Charles to be integrally formed with the parking lock gear and the parking lock pawl via injection molding like the functional surface of Muller for the purpose of saving costs though less components and less shipping. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656